Exhibit 10.38

ENZON PHARMACEUTICALS, INC.
2001 INCENTIVE STOCK PLAN
RESTRICTED STOCK AWARD

Terms and Conditions

           The Company wishes to grant to Employee, effective as of the date set
forth on the Notice of Grant of Award, an award of restricted shares of the
Company’s common stock, par value $.01 per share (the “Common Stock”), on the
terms and subject to the conditions set forth in the Notice of Grant of Award,
these Terms and Conditions, and the Company’s 2001 Incentive Stock Plan, as
amended from time to time. As a condition to the grant of such Award, Employee
accepts these Terms and Conditions.

     1. Definitions. As used in these Terms and Conditions, the following terms
have the meanings set forth below:

     “Acquiring Person” means any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) who or which, together with all Affiliates and Associates of
such person, is the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, or any subsidiary of
the Company.

     “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

     “Award” has the meaning ascribed to such term in Section 2 hereof.

     “Board” means the Board of Directors of the Company.

     A “Change in Control” means:

          (a) the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that any
person, entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act, other than the Company or any of its subsidiaries, has become
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of the combined voting power of the Company’s then
outstanding voting securities in a transaction or series of transactions; or

          (b) the “Continuing Directors” (as defined below) cease to constitute
a majority of the Board; or

          (c) the shareholders of the Company approve:

     (i) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation; or

--------------------------------------------------------------------------------



     (ii) any consolidation or merger of the Company following which either the
Company or a corporation that, prior to the merger or consolidation, was a
subsidiary of the Company, shall be the surviving entity and a majority of the
then outstanding voting securities of the Company (the “Outstanding Company
Voting Securities”) is owned by a Person or Persons (as defined in Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) who
were not “beneficial owners” of a majority of the Outstanding Company Voting
Securities immediately prior to such merger or consolidation;

     other than, in the case of (i) or (ii) above, a merger of the Company in
which shareholders of the Company immediately prior to the merger have the same
proportionate ownership of stock of the surviving corporation immediately after
the merger; or

          (d) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company; or

          (e) any plan of liquidation or dissolution of the Company; or

          (f) the majority of the Continuing Directors determine in their sole
and absolute discretion that there has been a change in control of the Company.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Common Stock” has the meaning specified in the Recital to these Terms and
Conditions.

     “Continuing Director” means any person who is a member of the Board who,
while such a person is a member of the Board, is not an Acquiring Person or an
Affiliate or Associate of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board on the date of these Terms and Conditions or (ii) subsequently
becomes a member of the Board with the approval of at least one-half (1/2) of
the directors then in office (but excluding for this purpose any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person).

     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

     “Plan” means the Company’s 2001 Incentive Stock Plan, as amended from time
to time.

     “Shares” means, collectively, the shares of Common Stock constituting the
Award, whether or not such shares are vested.

     2. Award. The Company, effective as of the date set forth on the Notice of
Grant of Award, hereby grants to Employee an award of the number of restricted
shares of Common

2

--------------------------------------------------------------------------------



Stock indicated in the Notice of Grant of Award delivered to Employee (the
“Award”), subject to the terms and conditions set forth herein and in the Plan.

     3. Vesting.

          (a) Subject to the provisions of these Terms and Conditions, the
Shares shall vest in accordance with the schedule indicated in the Notice of
Grant of Award.

          (b) Notwithstanding the vesting provisions contained in Section 3(a)
above, but subject to the other terms and conditions set forth herein, if
Employee has been continuously employed by the Company until the date of a
Change in Control of the Company, all of the Shares shall immediately vest on
the date of such Change in Control.

          (c) In the event of the disability (within the meaning of Section
22(e)(3) of the Code) or death of Employee, if Employee has been continuously
employed by the Company until the date of such disability or death, Employee or
his estate shall become immediately vested, as of the date of such disability or
death, in all of the Shares.

          (d) Except as provided in Section 3(c) and any effective employment
agreements that Employee might have with the Company, if Employee ceases to be
an employee for any reason prior to the vesting of the Shares pursuant to
Sections 3(a) or 3(b) hereof, Employee’s rights to all of the Shares not vested
on the date that Employee ceases to be an employee shall be immediately and
irrevocably forfeited and the Employee will retain no rights with respect to the
forfeited units.

     4. Additional Restriction on Transfer of Restricted Stock Units.

     The Shares cannot be sold, assigned, transferred, gifted, pledged,
hypothecated, or in any manner encumbered or disposed of until such Shares have
become vested.

     5. Rights as Shareholder. Employee shall be entitled at all times to all of
the rights of a stockholder with respect to the Shares, including without
limitation the right to vote and tender such Shares and to receive dividends and
other distributions as provided in and subject to the provisions of Section 6.

     6. Distributions and Adjustments.

          (a) In accordance with Section 4(C) of the Plan, the Award shall be
subject to adjustment in the event that any distribution, recapitalization,
reorganization, merger or other event covered by Section 4(C) of the Plan shall
occur. If all or any portion of the Shares vest subsequent to any such change in
the number or character of the shares of Common Stock, Employee shall then
receive upon such vesting the number and type of securities or other
consideration which Employee would have received if the Shares had vested prior
to the event changing the number or character of outstanding shares of Common
Stock.

           (b) Any additional shares of Common Stock, any other securities of
the Company and any other property (except for cash dividends) distributed with
respect to the Shares prior to the date the Shares vest shall be subject to the
same restrictions, terms and

3

--------------------------------------------------------------------------------



conditions as the Shares. Any cash dividends payable with respect to the Shares
shall be distributed to Employee at the same time cash dividends are distributed
to stockholders of the Company generally.

     7. Taxes.

          (a) In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it in connection
with the Award, and in order to comply with all applicable federal or state tax
laws or regulations, the Company may take such action as it deems appropriate to
insure that, if necessary, all applicable federal or state income and social
security taxes are withheld or collected from Employee.

           (b) The issuance of the Shares to Employee pursuant to these Terms
and Conditions involves complex and substantial tax considerations, including,
without limitation, consideration of the advisability of Employee making an
election under Section 83(b) of the Internal Revenue Code. The Employee is urged
to consult his own tax advisor with respect to the transactions described in
these Terms and Conditions. The Company makes no warranties or representations
whatsoever to the Employee regarding the tax consequences of the grant to the
Employee of the Shares or these Terms and Conditions. Employee acknowledges that
the making of any Section 83(b) election shall be his personal responsibility.

           (c) Employee may elect to satisfy federal and state income tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the order of the
Company, (ii) having the Company withhold a portion of the Shares otherwise to
be delivered having a fair market value based on the last reported sale price of
a share of Common Stock on the Nasdaq Stock Market (or if the Shares no longer
trade on the Nasdaq Stock Market, the closing or last reported price on the
principal exchange or system on which they trade) on the date of vesting (the
“Fair Market Value”) equal to the amount of such taxes, or (iii) delivering to
the Company Common Stock having a Fair Market Value equal to the amount of such
taxes. The Company will not deliver any fractional Share but will pay, in lieu
thereof, the Fair Market Value of such fractional Share. The Employee’s election
must be made on or before the date that the amount of tax to be withheld is
determined. Otherwise, the Company shall be entitled to withhold taxes due in
such manner as the Company determines in its discretion.

     8. Employee’s Employment. Nothing in these Terms and Conditions shall
confer upon Employee any right to continue in the employ of the Company or any
of its subsidiaries or interfere with the right of the Company or its
subsidiaries, as the case may be, to terminate Employee’s employment or to
increase or decrease Employee’s compensation at any time.

     9. Notices. All notices, claims, certificates, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by nationally
recognized overnight courier, by facsimile or by registered or certified mail,
return receipt requested and postage prepaid, addressed as follows:

4

--------------------------------------------------------------------------------



          (a) If to the Company, to it at:

Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey 08807
Attn: Executive Vice President, Human Resources

          (b) If to Employee, to him/her at such Employee’s address as most
recently supplied to the Company and set forth in the Company’s records; or

          (c) to such other address as the party to whom notice is to be given
may have furnished to the other party in writing in accordance herewith.

     Any such notice or communication shall be deemed to have been received (i)
in the case of personal delivery, on the date of such delivery (or if such date
is not a business day, on the next business day), (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent, (iii) in the case of facsimile transmission, when received (or if not sent
on a business day, on the next business day after the date sent), and (iv) in
the case of mailing, on the third business day following the date on which the
piece of mail containing such communication is posted.

     10. Waiver of Breach. The waiver by either party of a breach of any
provision of these Terms and Conditions must be in writing and shall not operate
or be construed as a waiver of any other or subsequent breach.

     11. Undertaking. Both parties hereby agree to take whatever additional
actions and execute whatever additional documents either party may in their
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the other party under
the provisions of these Terms and Conditions.

     12. Plan Provisions Control. The Award is made subject to the terms and
provisions of the Plan. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

     13. Governing Law. These Terms and Conditions shall be governed by, and
construed in accordance with, the laws of the State of Delaware (without giving
effect to principles of conflicts of laws).

     14. Entire Agreement. These Terms and Conditions (and the other writings
incorporated by reference herein, including the Plan) constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous written or oral negotiations,
commitments, representations, and agreements with respect thereto.

5

--------------------------------------------------------------------------------



ENZON PHARMACEUTICALS, INC.
NOTICE OF GRANT OF AWARD

RESTRICTED STOCK AWARD

Grant Date: xx/xx/xx

Certificate No. xxxxxxxx

Summary Grant Information EMPLOYEE:   NUMBER OF SHARES:   GRANT DATE
FAIR MARKET VALUE $xx.xx per share PLAN: 2001 Incentive Stock Plan (the “Plan”)


Vesting Information
Date
Percentage of
Restricted Stock Award
that Vests Number of Shares of
Restricted Stock that Vest                  


     In accordance with the terms and conditions of the Plan and as a condition
to the Award set forth above, the Employee agrees to the provisions set forth in
the Terms and Conditions attached hereto.

ENZON PHARMACEUTICALS, INC.

By:_____________________________
Paul Davit
Executive Vice President, Human Resources

6

--------------------------------------------------------------------------------